      Case 3:19-cv-00340-DPM Document 35 Filed 11/02/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JERVONT AE COX                                              PLAINTIFF

v.                      No. 3:19-cv-340-DPM

DUSTIN SPEARS, Sergeant,
Mississippi County Department,
and ANGELA TAYLOR, Mail Clerk,
Mississippi County                                      DEFENDANTS

                               ORDER
     The   Court adopts      Magistrate Judge Volpe' s unopposed
recommendation, Doc. 33-1.     FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 30,
granted. Cox's complaint will be dismissed with prejudice.
     So Ordered.

                                 D .P. Marshall Jr.
                                 United States District Judge
